DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-3 in the reply filed on 5/13/22 is acknowledged.  The traversal is on the ground(s) that Mikulak does not teach a second material being substantially optically transparent and a first material being one of a diffusely reflective material, an absorbent material, or a colored material.  This is not found persuasive because Mikulak teaches or suggests all of these limitations (see rejection which outlines Mikulak in greater detail).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al US 2012/0231225.
Per claim 1, Mikulak teaches a method comprising a 3D printing apparatus which comprises an extruder nozzle (18) [0039], a filament feeder (20, 22, 30, 32) for feeding a preformed core-shell filament having a core of a first material and a shell of a second material through the extruder nozzle [0070], wherein a method of using said apparatus comprises 3-D printing a stack of layers by feeding the preformed core-shell filament through the extruder nozzle such that molten second material surrounds the molten first material [0088], wherein at least some of the layers form a core portion made of a first material and a shell portion enveloping the core portion made of the second material [0032].  Mikulak does not explicitly teach an optical element; however, Mikulak describes elements fabricated by fused deposition 3D printing methods in terms of optical properties [0056] and therefore the object formed is considered an optical element.  Mikulak teaches that the shell material may include nucleating agents which may render the shell material more transparent to visible light, which is interpreted as substantially optically transparent.  Alternatively, Mikulak teaches that higher crystallinity and smaller crystals may render the shell material more transparent [0056]. Mikulak further teaches that higher crystallinity exhibits superior mechanical properties [0035].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the degree of crystallinity, which would affect both mechanical properties and transparency, with a reasonable expectation for success and predictable results via routine experimentation (see MPEP 2144.05).  Likewise, regarding the core portion, Mikulak teaches that the core material is free of polymerization catalysts that may promote crystallization [0059], thus reducing optical transparency.  It would have been obvious to one of ordinary skill in the art to have controlled the degree of crystallinity, which would affect both mechanical properties and transparency, with a reasonable expectation for success and predictable results via routine experimentation (see MPEP 2144.05).  As such, especially since Mikulak teaches low crystallization and thus low transparency, this would be considered optically absorbent or reflective.
Per claim 2, the first filament feeder and second filament feeder are claimed as an alternative to having a core-shell filament and utilizing a filament feeder in claim 1.  Since Mikulak teaches utilizing a filament feeder for feeding a preformed core-shell filament through the extruder nozzle (and therefore meets that clause in claim 1), claim 2 is interpreted as being met by the prior art.
Per claim 3, Mikulak teaches that the diameter of the core portion should be selected so that it yields a balanced range for use in the desired system [0061], and further teaches that in certain embodiments, core and shell diameter are substantially uniform [0063] (thus implying that embodiments where the formula and measurements are not simplified would have a non-uniform core diameter).  As such, it would have been obvious to one of ordinary skill in the art to have controlled or varied the core diameter with a reasonable expectation for success and predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715